                 Case 4:20-cv-07805-HSG Document 16 Filed 01/07/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 NEAL C. HONG (ILBN 6309265)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7246
 6        Facsimile: (415) 436-6748
          neal.hong@usdoj.gov
 7
   Attorneys for Defendants
 8

 9 FUERZA IMMIGRATION LAWYERS LLP
   KEVIN M. CRABTREE (SBN 238162)
10 kevin@fuerzalawyers.com
   428 13th Street, 6th Floor
11 Oakland, CA 94612
   Tel. 510-834-1288
12 Fax 510-834-0431

13 Attorney for Plaintiffs

14
                                       UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16
                                               OAKLAND DIVISION
17

18 MANUEL MORILLON GONZALEZ and                         ) No. 20-CV-7805 HSG
   MARIA EVELYN ABREGO;                                 )
19                                                      )
         Plaintiffs,                                    ) STIPULATION TO BRIEFING SCHEDULE;
20                                                      ) ORDER
         v.                                             )
21                                                      )
   CHAD WOLF, Acting Secretary, U.S.                    )
22 Department Of Homeland Security, et al.,             )
                                                        )
23          Defendants.                                 )
                                                        )
24
            Subject to the Court’s approval, Plaintiffs and Defendants, through their undersigned counsel,
25
     hereby stipulate and respectfully request the Court to grant the parties’ proposed filing dates and briefing
26
     schedule. In support of this request, the parties state the following:
27
            1.       Plaintiffs filed their complaint on November 5, 2020.
28
     STIPULATION TO BRIEFING SCHEDULE AND ORDER
     20-CV-7805 HSG                          1
                Case 4:20-cv-07805-HSG Document 16 Filed 01/07/21 Page 2 of 3




 1         2.       Defendants’ Answer currently is due January 8, 2021.

 2         3.        The parties intend to file Motions for Summary Judgment.

 3         4.       The parties request the following filing and briefing dates:

 4         Defendants’ Answer:                                            January 15, 2021

 5         Service of the Certified Administrative Record                 January 22, 2021

 6         Motions for Summary Judgment                                   February 26, 2021

 7         Oppositions                                                    March 19, 2021

 8         Replies                                                        April 2, 2021

 9         IT IS SO STIPULATED.

10 DATED: January 6, 2021                                 Respectfully submitted,

11                                                        DAVID L. ANDERSON
                                                          United States Attorney
12
                                                          s/ Neal Hong
13                                                        NEAL C. HONG
                                                          Assistant United States Attorney
14
                                                          Attorneys for Defendants
15

16
     DATED: January 6, 2021
17                                                        s/ Kevin Crabtree
                                                          KEVIN M. CRABTREE
18                                                        Attorney
                                                          FUERZA IMMIGRATION
19                                                        LAWYERS LLP
                                                          Attorney for Plaintiffs
20

21

22

23

24

25

26

27

28
     STIPULATION TO BRIEFING SCHEDULE AND ORDER
     20-CV-7805 HSG                          2
             Case 4:20-cv-07805-HSG Document 16 Filed 01/07/21 Page 3 of 3




 1                                                    ORDER

 2          The Court GRANTS the parties’ requests. It is hereby ordered that the following schedule shall

 3 apply:

 4          Defendants’ Answer:                                       January 15, 2021

 5          Service of the Certified Administrative Record            January 22, 2021

 6          Motions for Summary Judgment                              February 26, 2021

 7          Oppositions                                               March 19, 2021

 8          Replies                                                   April 2, 2021

 9          IT IS SO ORDERED

10

11 DATED: 1/7/2021

12
                                                        HAYWOOD S. GILLIAM, JR.
13                                                      United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO BRIEFING SCHEDULE AND ORDER
     20-CV-7805 HSG                          3
